DETAILED ACTION
	Claims 1-11 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the present application file:
CONTINUING DATA
This application is a CON of 16/996,721 08/18/2020 PAT 11130745
16/996,721 is a CON of 16/345,168 04/25/2019 PAT 10815215
16/345,168 is a 371 of PCT/EP2017/077252 10/25/2017
PCT/EP2017/077252 has PRO 62/569,296 10/06/2017
PCT/EP2017/077252 is a CIP of PCT/CN2016/103643 10/27/2016

Information Disclosure Statement
	There are no Information Disclosure Statements filed in the present application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 13, and 15-20 of U.S. Patent No. 10,815,215. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	Claims 1-8 and 18 of the ‘215 patent are drawn to the same compounds as described by present method of treatment and/or prophylaxis of a brain cancer or head and neck cancer.  Claim 15 of the ‘215 patent, dependent on the full scope of the compounds, is drawn to a method for inhibiting cell proliferation in a cancer cell, which would have the same effect as the present claims to a method of treating a brain cancer or head and neck cancer.  While the claims of the ‘215 patent do not expressly claim all of the different forms of cancer that are present in present claims 11-17, all of the particular cancers are taught in the shared disclosure to define what is encompassed by the term “cancer.”  See column 168, line 7, through column 173, line 29.  Therefore, as an obvious variant to the present claims is taught in the ‘215 patent by the inhibition of cell proliferation in a cancer cell which necessarily treats a brain cancer or head and neck cancer, the present claims conflict with those of the ‘215 patent.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-9 and 14 of U.S. Patent No. 11,130,745. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘745 patent is drawn to the same compounds in a method of treating cancer.  Claim 14 specifies that the cancer can be a cancer of the brain or the head and neck.  Therefore, the ‘745 patent would anticipate the present claims.
Conclusion
	Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626